Citation Nr: 1419493	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel
INTRODUCTION

The Veteran had active service from June 1981 to October 1987.

This appeal initially came to the Board of Veterans' Appeals (Board) from a February 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for hepatitis C and assigned a noncompensable rating.  The Veteran filed a notice of disagreement with the assigned rating.  In November 2009, the RO increased the Veteran's rating from 0 to 10 percent disabling, effective the date of service connection.  The Veteran perfected an appeal of this issue.  

In June 2010, the RO proposed to sever service connection for hepatitis C.  In a September 2010 rating decision, the RO severed service connection for hepatitis C.  Thereafter, the Veteran perfected an appeal of this issue.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2011 regarding the issue of a rating in excess of 10 percent for hepatitis C.  A transcript is of record.  

In March 2012, the Board affirmed the severance of service connection for hepatitis C, which mooted the increased rating claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In June 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a settlement agreement that was reached between VA and the Veteran's attorney.  The settlement agreement ordered VA to reinstate service connection for hepatitis C, reinstate the 10 percent rating back to the date of severance, and return the Veteran's claim to the Board for processing of his increased rating claim.  The settlement agreement was attached to a joint motion for remand (JMR) which ordered the Board to comply. 

In October 2013, the Board remanded the appeal.

The appeal has been returned to the Board via the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems.

In March 2011, the RO denied service connection for cirrhosis as secondary to hepatitis C, on the basis that service connection for hepatitis C had been severed.  Since then, service connection for hepatitis C has been reinstated, and the issue of service connection for cirrhosis has again been raised by the record.  

The issue of service connection for a skin disability as secondary to hepatitis C has also been raised by the record.  

Also, it appears that in a February 2014 statement, the Veteran raised the issues of entitlement to compensation under 38 U.S.C. § 1151 for removal of the gallbladder, and service connection for anemia and an enlarged spleen.  These issues are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In this regard, it is strongly suggested that the Veteran and his representative write a clear complete list of all issues that they wish to raise at this time to insure that piecemeal litigation of the issues does not occur and the case is not delayed significantly.


FINDINGS OF FACT

1.  Prior to June 12, 2009, the Veteran's hepatitis C approximated intermittent, rather than daily, fatigue, malaise, and anorexia, did not require dietary restriction or continuous medication, and was not productive of weight loss, hepatomegaly, or incapacitating episodes.

2.  Beginning June 12, 2009, the Veteran's hepatitis C was manifested by daily fatigue, malaise, abdominal pain, intermittent arthralgia, and hepatomegaly.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hepatitis C prior to June 12, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2013).

2.  The criteria for a rating of 40 percent, but no greater, for hepatitis C beginning June 12, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hepatitis C is rated under Diagnostic Code (DC) 7354.  Under that code, with serologic evidence of hepatitis C infection and the following signs and symptoms due to hepatitis C infection, the following ratings are warranted: 

* 100 percent for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain);

* 60 percent for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly;
 
* 40 percent for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period;

* 20 percent for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period; 

* 10 percent for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period; and

* 0 percent when nonsymptomatic.

Sequelae, such as cirrhosis or malignancy of the liver, are evaluated under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 and under a diagnostic code for sequelae.  For purposes of evaluating conditions under diagnostic code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In a June 2008 statement, the Veteran reported that he had recently started to become very fatigued again.  In a letter received in June 2008, the Veteran's brother stated that, since the Veteran's discharge from service, he went through periods of time when he seemed okay, but after a stressful or overworked period he appeared to become very fatigued, and that he had been sleeping a lot and held his right side.  He stated that the Veteran worked a lot as a motel desk clerk, and that for the last six months he seemed to be getting more fatigued and appeared exhausted.  

October 2008 VA treatment records reflect that, on annual review of his hepatitis C, the Veteran reported starting to have some symptoms concerning him, such as right upper quarter aches, occasional swelling to about the size of a banana, and occasional nausea and fatigue for the last three months.  There was noted to be no history of any fevers, chills, fatigue, malaise, unexplained weight loss, or abdominal pain.  On examination, skin had mild jaundice, and the abdomen was soft and nontender, with no hepatosplenomegaly.  

May 2009 VA treatment notes reflect that the Veteran denied gastrointestinal problems and that his abdomen was soft and nontender with no organomegaly.  

In his May 2009 notice of disagreement, the Veteran asserted that since 1998 he had had daily symptoms of fatigue, right upper abdominal pain, enlarged liver, joint and muscle pain, nausea, and occasional vomiting, which had become frequently incapacitating, requiring bed rest.  He stated that he had two to three incapacitating episodes a year lasting four to six weeks to nearly constant in the past four years, which caused him to have to quit jobs.  

In May 2009, the Veteran submitted a statement from his former employer, D.G., indicating that the Veteran worked under D.G. from April 2005 to August 2008, that he often complained of physical discomfort, mostly his side hurting, and at times was lethargic and had little energy.

June 12, 2009, VA follow-up treatment for hepatitis C reflects that the Veteran stated that, overall, he had been doing fair and did not have any specific concerns or complaints that day, but that he was anxious to get started on treatment for hepatitis C.  On physical examination, abdomen was soft and nontender.  Liver biopsy reports from May 2009 revealed chronic hepatitis grade 3 and bridging fibrosis stage III.  The diagnosis was hepatitis C genotype 1.  It was noted that the Veteran would begin Pegasys, interferon, and ribavirin.

An August 2009 hepatology note reflects that the Veteran was undergoing 48 weeks of treatment, that he had severe nausea with vomiting episodes for an hour or hours after injection, diarrhea episodes, and 7/10 pain.  He complained of continuous dull ache in the legs and forearms.  A September 2009 note reflects that the Veteran reported that, overall, he was doing fairly well except that he had some body aches and flu-like symptoms when he took his shot.  He also complained of some nausea and heartburn.  On examination, abdomen was soft and nontender.  He was noted to have had mild nausea following injection, and diarrhea. 

October 2009 notes reflect that, because of the interferon, the Veteran had neutropenia and anemia, and that his food intake was dramatically low.  It was noted that the Veteran was having mild nausea, but no diarrhea.  The Veteran reported having chills, fatigue, malaise, and unexplained weight loss.  He reported severe fatigue with any activity, and having chills since having an interferon shot a few days before.  He reported no appetite and no energy to eat, and alternating between diarrhea and constipation.  On examination, hepatomegaly was noted. 

November and December 2009 treatment records reflect that the Veteran quit his interferon treatment in October due to cost and fatigue.  In December 2009, he reported that he was feeling better than in October 2009, with no more fevers or shortness of breath, but that he still became tired easily and felt like his liver was getting a little bigger; he reported no unexplained weight loss, but having fatigue, malaise, and dull abdominal pain.  On examination there was diffuse tenderness across the upper abdomen, no ascites, and mild hepatomegaly. 

In April 2010, the Veteran reported having extreme fatigue by midafternoon, more right upper quarter pain, and shortness of breath, and that his weight was up 20 pounds.  There was no ascites but mild hepatomegaly.  A June 2010 computed tomography (CT) scan revealed that the liver was normal in size and density.

On November 8, 2010, the Veteran was started on peginterferon and ribavirin treatment again.  December 2010 to February 2011 records reflect reports of mild nausea.  In January 2011, he stated that he was "doing fine," and tolerating the medication better than when he last took it, although he did have fever, fatigue, and lack of energy for two to three days after taking it.  In March 2011, it was noted that the Veteran was missing his appointments and not returning his calls, and that, because of this, and due to the fact that he had some problems with bone marrow toxicity from the peginterferon ribavirin, his medications were being discontinued until he showed some initiative in coming in.  

During his October 2011 Board hearing, the Veteran testified that he often became extremely tired and nauseated, and became extremely fatigued from any kind of exertion.  He testified that he was not currently receiving any treatment.

March 2012 VA treatment records reflect that the Veteran was being seen for annual review of his hepatitis C, that he had quit hepatitis treatments in March 2011 but was feeling well, and stated that his main problems were that he worked during the night and that his quality of sleep was not very good.  He stated that he still had occasional stomach pain/reflux, but was not interested in restarting treatment at the time, and had no recent history of fevers, chills, fatigue, malaise, weight loss, or abdominal pain.  On examination, there was chronic diffuse tenderness across scarring on the upper abdomen, but no palpable hepatosplenomegaly.  

A March 2013 annual review for hepatitis C reflects that the Veteran was feeling well and denied any recent illness, but stated that he still tired easily.  He was in the process of buying the motel where he had worked for seven years.  He reported chronic right upper quadrant pain, but was not interested in starting treatments at the time.  He reported no recent history of fevers, chills, fatigue, malaise, unexplained weight loss, or abdominal pain.  On examination, there was diffuse tenderness across scarring on the upper abdomen, but no palpable hepatosplenomegaly.  

June 2013 VA treatment records reflect that, on examination, the Veteran's abdomen was somewhat protuberant, and that his liver edge was felt about 4 centimeters below the costal margin on deep inspiration and was a little tender, but that he did not have abdominal distension.  The Veteran stated that he felt that his abdomen was more swollen than usual.  

On November 2013 VA examination, it was reported that continuous medication was not required for control of the Veteran's liver condition.  It was noted that the current signs and symptoms attributable to the Veteran's liver disease included arthralgia of intermittent frequency.  It was also noted that the Veteran had not had any incapacitating episodes, with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain, due to his liver condition during the past 12 months.  It was further noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hepatitis C, and that his liver condition did not impact his ability to work.  

The examiner noted that the Veteran had hepatitis C with subjective complaints of intermittent isolated joint and muscle aches, that he worked the night shift as an assistant manager at a hotel working up to 18 hours a day, and that he was attempting to buy the hotel.  

The examiner further stated that he could not see objective residuals of hepatitis C, and that physical examination revealed non-jaundiced skin, flat abdomen with no palpable liver, and no right upper quadrant or upper quadrant pain or tenderness.  

Such facts as the ones cited above do not support this claim. 

In a November 2013 addendum, the VA examiner stated that he reviewed the claims file, but that none of the results of the examination were changed.  

In a February 2014 statement, the Veteran asserted that, on the November 2013 VA examination, he did not deny incapacitating episodes or fatigue, malaise, nausea, or right upper quadrant pain, and in fact apologized for being so tired since he had been awake for over 48 hours, partly due to his job and partly due to those symptoms.  He reported having constant fatigue, malaise, nausea, anorexia, very debilitating arthralgia with throbbing muscles, and right upper quadrant pain that varied from dull aching to intense stabbing.  He also reported intermittent malnutrition.  He stated that his work was not demanding and that he was well-suited for the position, but that he felt sick and miserable the majority of each day.  

Considering the pertinent evidence, a rating for the Veteran's hepatitis C in excess of 10 percent prior to June 12, 2009, is not warranted, and a rating of 40 percent, but no greater, is warranted beginning June 12, 2009.

Prior to June 12, 2009, the Veteran's hepatitis C was manifested by intermittent, rather than daily, fatigue, malaise, and abdominal pain, did not require dietary restriction or continuous medication, and was not productive of weight loss, hepatomegaly, or incapacitating episodes.  VA treatment records reflect that, during his October 2008 annual hepatitis C review, the Veteran reported starting to have some symptoms concerning him, such as right upper quarter aches, occasional abdominal swelling, and occasional nausea and fatigue for the last three months, in May 2009 he denied gastrointestinal problems, and in June 2009 he stated that overall he had been doing fair and did not have any specific concerns or complaints that day.  Also, prior to June 12, 2009, treatment records reflect that the Veteran did not have organomegaly or hepatosplenomegaly, and that his abdomen was nontender on examination; no weight loss, dietary restriction, continuous mediation, or incapacitating episodes were noted.  While intermittent abdominal pain is not explicitly contemplated in the rating criteria, such symptomatology is reasonably contemplated by intermittent malaise and intermittent anorexia, the later of which is a requirement for a 10 percent rating under DC 7354 that the Veteran was not shown to have had during this period.

The Board notes that, in his May 2009 notice of disagreement, the Veteran asserted that he had had daily symptoms of fatigue, right upper abdominal pain, enlarged liver, joint and muscle pain, nausea, and occasional vomiting, which had become frequently incapacitating, requiring bed rest, and that he had two to three incapacitating episodes a year lasting four to six weeks to nearly constant in the past four years.  However, such symptoms are not consistent with his reported symptoms during medical treatment during that period, including his reports of occasional nausea and fatigue for the last three months during October 2008 treatment, and his reports of no gastrointestinal problems or specific complaints in May and June 2009.  Also, his reports of enlarged liver are inconsistent with findings during that period.  The Board finds that the Veteran's own statements to medical providers regarding his hepatitis C symptoms for treatment purposes are more credible than his statements to VA for purposes of obtaining additional compensation.  

Moreover, intermittent, rather than daily, fatigue, malaise, and abdominal pain are consistent with the statements given by his brother in June 2008 that the Veteran had periods of being okay but also had periods of fatigue and abdominal pain, particularly when working a lot, and by D.G. in May 2009 that that he often complained of physical discomfort and at times was lethargic and had little energy.  

On June 12, 2009, the Veteran was noted to be starting treatment with Pegasys, interferon, and ribavirin.  From that time, the record reflects a worsening of symptoms reported on examination, with the Veteran generally reporting daily fatigue, malaise, and dull abdominal pain.  Also, since that time, some hepatomegaly has generally been noted on examination, as well as intermittent isolated joint and muscle aches.  Resolving reasonable doubt in his favor, the Board finds that, beginning June 12, 2009, his hepatitis C was manifested by daily fatigue, malaise, and abdominal pain, with intermittent arthralgia and hepatomegaly.  Therefore, a 40 percent rating under DC 7354 is warranted from that date.  

While some weight loss was noted during the Veteran's initial treatment with interferon in October 2009, he has otherwise not been noted to have had anorexia or weight loss, and no substantial weight loss or other indication of malnutrition has been noted.  Also, the Veteran's level of symptomatology has never been of the level of severity of near-constant debilitating fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  Furthermore, while the Veteran has asserted having incapacitating episodes, the record does not reflect periods of acute signs and symptoms severe enough to require bed rest and treatment by a physician at any point having a total duration of at least six weeks during any 12-month period.  The Board also finds that the Veteran's abdominal pain and intermittent arthralgia are reasonably contemplated in requirements of "malaise" and "anorexia" for a 40 percent rating under DC 7354.  Thus, a rating higher than 40 percent has not been warranted at any time.

The Board notes the Veteran's February 2014 statement asserting constant fatigue, malaise, nausea, anorexia, and very debilitating arthralgia with throbbing muscles and right upper quadrant pain that varied from dull aching to intense stabbing, as well as intermittent malnutrition.  However, medical treatment records, including the Veteran's own statements during medical treatment, are not consistent with such severe symptomology.  On the contrary, VA medical records from March 2011 to November 2013 reflect, if anything, improvement in symptoms.  The Veteran stopped receiving treatment and showing up for his medical appointments in March 2011, and during March 2012 and March 2013 annual reviews of his hepatitis C, it appeared that his symptoms had improved, with the Veteran reporting that he was feeling well and had had no recent illness, even though he still tired easily and had right upper quadrant pain.  On November 2013 VA examination, the only current symptom noted to be attributable to the Veteran's liver disease was arthralgia of intermittent frequency, with no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hepatitis C, and no objective residuals of hepatitis C, with physical examination revealing flat abdomen with no palpable liver, and no right upper quadrant or upper quadrant pain or tenderness.

However, given the evidence as a whole, resolving doubt in the Veteran's favor, the Board finds that a rating of 40 percent for daily fatigue, malaise, and abdominal pain, with hepatomegaly and intermittent arthralgia is warranted during this period.

In this regard, it is important to note that not all evidence in this case supports this finding.  In fact, as noted above, there is highly probative evidence against this claim.  Significant facts in this case suggest that further investigation of this case may be needed in the future to confirm these findings.  If the Veteran is found to be amplifying his complaints it will have significant repercussions regarding all of his claims.  However, at this time, based on this evidence, the Board can make this finding.  More delays in this case are simply not acceptable. 

Also, there are no unusual or exceptional factors in this case warranting the referral of the case to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned ratings of 10 and 40 percent reflect that the Veteran's hepatitis C has been productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned ratings.

The Veteran's hepatitis C was primarily manifested by intermittent fatigue, malaise, and abdominal pain prior to June 12, 2009, and by daily fatigue, malaise, abdominal pain, intermittent arthralgia, and hepatomegaly, thereafter.  However, as explained above, such manifestations are reasonably contemplated by the schedular criteria for 10 and 40 percent ratings under DC 7354, which contemplates hepatitis C of the nature and severity of disability producing intermittent fatigue, malaise, and anorexia, and daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, respectively.  In this regard, the Board again notes that, prior to June 12, 2009, the Veteran did not have anorexia, and beginning June 12, 2009, the Veteran has generally not had anorexia or weight loss.  The Board notes other findings involving scar tissue to the liver and skin problems; however, service connection for cirrhosis and a skin disability is being referred to the RO, as noted in the introduction above.  In short, the record does not reflect that the Veteran's hepatitis C has caused impairment in earning capacity above what would be average for such disability given his ratings.  

Also, the record does not reflect that the Veteran's disability has been productive of marked interference with employment, and there is no indication of frequent hospitalizations related to such disability.  While in a September 2009 statement the Veteran asserted that he had become too disabled to work due to his service-connected hepatitis C, a July 2009 letter from the Veteran's employer, as well as the Veteran's own statements to VA in September and October 2009, reflect that he was laid off in November or December 2008 for economic reasons unrelated to his disability; the July 2009 letter from his employer indicated that he was currently not able to be rehired for reasons unrelated to his disability.  An October 2010 VA treatment note reflects that the Veteran had his "old job back," and subsequent VA medical records reflect that he worked full time, was attempting to buy the hotel where he worked, and often worked very long hours, up to 18 hours a day. 

In this regard, moreover, the record does not reflect that the Veteran is unemployable due to his service-connected disability.  Therefore, entitlement to a total disability rating based on individual unemployability-which was denied by the RO in a November 2009 rating decision and not appealed by the Veteran-has not subsequently been raised and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating in excess of 10 percent for hepatitis C prior to June 12, 2009, is not warranted, a rating of 40 percent, but no greater, beginning June 12, 2009, is warranted, and there is no basis for any further staged rating pursuant to Fenderson.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for hepatitis C represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the assigned rating did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).

As to VA's duty to assist, all necessary development has been accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records and lay statements submitted on the Veteran's behalf have been obtained.  Also, the Veteran was provided a VA examination of his hepatitis C in November 2013.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim, and were provided by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board acknowledges contentions of the Veteran's representative put forth in a March 2014 brief that the November 2013 VA examiner did not discuss symptoms of fatigue, malaise, anorexia, weight loss or hepatomegaly, and did not review a liver biopsy report of record.  However, the VA examiner explicitly found that the only current sign or symptom attributable to the Veteran's liver disease was arthralgia of intermittent frequency, with no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his hepatitis C, and his liver was not found to be palpable.  The Board finds that the examiner thus adequately discussed the Veteran's current symptomatology in connection with the pertinent rating criteria.  Also, any liver biopsy report, while possibly pertinent to the establishment of secondary disabilities to the Veteran's hepatitis C, would not be pertinent to the criteria for rating hepatitis C under DC 7354, which involves symptomatology and functional impairment resulting from hepatitis C; in this regard, the Veteran's claim for cirrhosis as secondary to hepatitis C is being referred to the RO, as discussed in the introduction.

Moreover, in sending the Veteran a November 2013 letter requesting that he identify any private treatment for his hepatitis C, obtaining current VA treatment records, and providing the November 2013 examination, the AOJ substantially complied with the Board's October 2013 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the October 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing is harmless. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

An initial rating in excess of 10 percent for hepatitis C prior to June 12, 2009, is denied.

A rating of 40 percent for hepatitis C, but no greater, beginning June 12, 2009, is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


